Citation Nr: 0717314	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-38 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for tuberculosis and the 
residual conditions of pulmonary surgery, now rated as 50 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to December 
1946. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating for tuberculosis and the residual conditions 
of associated pulmonary surgery.

In March 2006, the Board remanded the claim for additional 
development, and it is now before the Board for adjudication.   


FINDINGS OF FACT

1.  The RO granted a 50 percent rating for tuberculosis and 
the residual conditions of pulmonary surgery in June 1954.  
When active, the tuberculosis lesions were moderately 
advanced.  The disease has been inactive since 1952, but the 
veteran experiences dyspnea on exertion and has been 
diagnosed with chronic obstructive pulmonary disease, chronic 
bronchitis, and emphysema.  

2.  Chronic obstructive pulmonary disease with chronic 
bronchitis and emphysema first manifested not earlier than 
1998 and those conditions are not related to service or to 
service-connected inactive tuberculosis or the residual 
conditions of pulmonary surgery.  


CONCLUSION OF LAW

The criteria for an increased rating for tuberculosis and the 
residual conditions of pulmonary surgery have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.96, 4.97, Diagnostic Code 6724 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2003, a rating 
decision in January 2004; and a statement of the case in 
September 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2007 
supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran contends that his inactive tuberculosis and 
residual conditions of a lung resection are more severe 
because he has developed severe dyspnea on exertion, 
emphysema, and chronic bronchitis.  He seeks a higher rating.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Inactive tuberculosis for which entitlement was in effect on 
August 19, 1968, is rated using the General Rating Formula 
for Inactive Pulmonary Tuberculosis.  A 100 percent rating is 
warranted for two years after the date of inactivity.  
Thereafter, a 50 percent rating is warranted for up to six 
years after the date of inactivity.  Thereafter, a 30 percent 
rating is warranted from five to eleven years after the date 
of inactivity.  If the lesions were far advanced, a permanent 
30 percent rating is warranted.  If the lesions were 
moderately advanced, a permanent 20 percent rating is 
warranted if there is continued disability, emphysema, or 
dyspnea on exertion or other impairment of health.  38 C.F.R. 
§§ 4.96 (b), 4.97, Diagnostic Code 6730.  The permanent 
ratings may not be combined with ratings for other 
respiratory disabilities.  A single rating will be assigned 
under the diagnostic code that reflects the most prominent 
disability.   38 C.F.R. § 4.96 (a). 

Service and post-service medical records show that the 
veteran had active tuberculosis in service.  The disease 
became active again in 1951, and examiners noted that the 
disease was moderately advanced.  The veteran underwent rib 
resections and a thoracotomy of one-third of his left lung.  
The disease was arrested, and 50 percent rating has been in 
effect for tuberculosis since July 1954, two years following 
the last date of inactivity.  That 50 percent rating is 
protected since it has been in effect for more than 20 years.  
38 U.S.C.A. § 110 (West 2002).  No other respiratory 
conditions were diagnosed in service or in post-service 
follow-up examinations through 1962.  

In July 1998, a private physician noted that the veteran's 
tuberculosis remained inactive but that he experienced a 
morning cough and occasional episodes of bronchitis.  In 
April 2000, the physician noted the veteran's reports of 
considerable chest congestion and cough.  He noted scattered 
soft rhonchi on auscultation and occasional wheezes but no 
rales over both lung fields.  He diagnosed persistent 
bronchitis with a slight asthmatic component and prescribed 
medication including an inhaler.  In March 2001, the 
physician noted the veteran's reports of increased difficulty 
breathing with reduced relief from the medications.  He noted 
wheezing but no rales or rhonchi, and diagnosed acute 
asthmatic bronchitis superimposed on chronic bronchitis and 
possibly some degree of emphysema.  He prescribed the use of 
oxygen in addition to medications.  

In May 2003, the veteran was hospitalized overnight at a 
private facility with symptoms of increased cough and 
shortness of breath.  The attending physician diagnosed an 
acute exacerbation of chronic obstructive pulmonary disease 
(COPD).  In June 2003, the veteran was hospitalized for two 
days for another exacerbation of CPOD.  In a February 2007 
letter, the attending physician noted that the veteran had 
been a regular smoker until 1978 after which he greatly 
reduced his smoking and completely quit in 1998.  An attached 
a pulmonary function test performed in June 2003 showed that 
the forced expiratory volume in one second (FEV-1) was 46 
percent of the expected value, and the post-bronchodilator 
FEV-1 to forced vital capacity ratio (FEV-1/FVC) was 65 
percent.  In July 2003, the physician noted that the 
veteran's COPD had stabilized with no further acute symptoms 
but that he continued to use bronchodilators on a daily 
basis. 

In October 2003, a VA examiner noted the veteran's history of 
tuberculosis, inactive since 1952, and the recent 
hospitalizations for chronic bronchitis.  The physician noted 
the veteran's dyspnea as moderately severe.  In November 
2003, a VA pulmonary function test showed pre-bronchodilator 
FEV-1 was 47 percent of expected and FEV-/FVC was 60 percent.  
There was no diffusion impairment.  

In June 2006, the attending physician noted that the veteran 
continued to exhibit symptoms of COPD with twice yearly 
hospitalizations for exacerbations, the most recent in 
September 2004.  

In November 2006, a VA examiner noted a review of the claims 
file and the veteran's reports of fatigue and shortness of 
breath on exertion.  Concurrent X-rays showed the results of 
the thoracoplasty on the left lung and a stable calcified 
granuloma in the right lung, unchanged since an X-ray in 
November 2004.  No active tuberculosis or other 
cardiopulmonary process was identified.  A pulmonary function 
test showed post-bronchodilator FEV-1 was 67 percent of 
predicted and FEV-1/FVC was 75 percent.  Diffusion was 
normal.  The examiner noted that the residual conditions of 
the thoracoplasty and the COPD each had a moderate to severe 
effect on the veteran's daily activities.  The examiner also 
stated that the veteran's obstructive lung disease was not 
related to service-connected tuberculosis. 

The Board concludes that a rating greater than 50 percent is 
not warranted for the veteran's service-connected 
tuberculosis and the residual conditions of a rib resection 
and a left thoracotomy.  When active, the lesions were 
moderately advanced.  There has been no active tuberculosis 
for greater than eleven years, but the veteran has developed 
COPD with chronic bronchitis and emphysema.  The General 
Rating Formula for Inactive Pulmonary Tuberculosis provides a 
permanent rating of 20 percent for this condition.  However, 
since the veteran's current rating has been in effect for 
more than 20 years, it cannot be reduced.  Even if other 
respiratory disabilities were service-connected, a rating for 
these disabilities could not be combined with a rating for 
tuberculosis.  A higher rating is not warranted because 
tuberculosis has not been active for many years.  Referral 
for an extraschedular rating is not warranted because 
inactive tuberculosis does not present such an exceptional or 
unusual disability picture as to render the regular schedular 
standards impractical.  A physician noted that the veteran 
had a history of hospitalizations for exacerbations of his 
COPD and other respiratory conditions, and the conditions 
have a moderate to severe effect on his daily activities.  
However, COPD, bronchitis, and emphysema are not service-
connected.  

Although not claimed by the veteran, the Board has considered 
whether COPD, bronchitis, or emphysema should be granted 
direct or secondary service connection to warrant a separate, 
higher rating.  However, none of the diseases were noted in 
service and were diagnosed not earlier than 1998.  A VA 
physician has also stated that tuberculosis was not related 
to the other respiratory diseases.  Furthermore, the most 
recent pulmonary function test results would not warrant a 
rating greater than 30 percent for any of the diagnosed 
respiratory diseases.  38 C.F.R. § 4.97, Diagnostic Codes 
6600, 6603, 6604 (2006).  Therefore, even if service-
connected, the presence of the other pulmonary pathology, 
with their current level of symptomatology, would not provide 
a basis for the assignment of a higher rating.

The weight of the credible evidence demonstrates that the 
veteran's current service connected inactive tuberculosis and 
residual conditions from pulmonary surgery do not warrant a 
rating greater than 50 percent.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).








ORDER

An increased rating for tuberculosis and the residual 
conditions from associated pulmonary surgery is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


